[Cite as State v. Vertrees, 2021-Ohio-1239.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 5-20-31

        v.

HANNAH R. VERTREES,
                                                           OPINION
        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                                 Juvenile Division
                             Trial Court No. 20204043

                                       Judgment Affirmed

                              Date of Decision: April 12, 2021




APPEARANCES:

        Howard A. Elliot for Appellant

        Heather M. Pendleton for Appellee
Case No. 5-20-31


ZIMMERMAN, J.

       {¶1} Defendant-appellant, Hannah R. Vertrees (“Vertrees”), appeals the

August 19, 2020 judgment entry of sentence of the Hancock County Court of

Common Pleas, Juvenile Division. For the reasons that follow, we affirm.

       {¶2} On March 2, 2020, Vertrees was charged by complaint with one count

of contributing to unruliness or delinquency in violation of R.C. 2921.24(A)(2), a

first-degree misdemeanor. (Doc. No. 1). Vertrees entered a plea of not guilty on

April 29, 2020. (Doc. No. 6).

       {¶3} The case proceeded to a bench trial on June 16, 2020. (Doc. No. 12);

(June 16, 2020 Tr. at 5). During trial, Vertrees orally moved to dismiss the

complaint, arguing that she could not be prosecuted under R.C. 2921.24(A)(2).

(June 16, 2020 Tr. at 50). In response, the State orally moved to amend the

complaint to reflect the correct statute—R.C. 2919.24(B)(2)—arguing that the

complaint reflected a clerical error. (Id. at 50-51). On August 3, 2020, the trial

court denied Vertrees’s motion to dismiss the complaint and amended the complaint

as requested. (Doc. No. 12). The trial court found Vertrees guilty of the charge in

the complaint (as amended) that same day. (Id.).

       {¶4} On August 19, 2020, the trial court sentenced Vertrees to six months in

jail and ordered her to pay a fine. (Doc. No. 13). Further, the trial court suspended




                                         -2-
Case No. 5-20-31


the jail sentence and the fine conditioned on her compliance with “all Court Orders.”

(Id.).

         {¶5} Vertrees filed her notice of appeal on September 17, 2020 and raises

two assignments of error for our review. (Doc. No. 15).

                              Assignment of Error No. I

         Where a complaint sets forth an offense, utilizing a code section
         which does not specify an offense, a conviction based upon the
         complaint when a court did not file an amendment to the
         complaint was improper and void and must be set aside.

         {¶6} In her first assignment of error, Vertrees argues that the trial court erred

by denying her motion to dismiss the complaint. Specifically, Vertrees argues the

trial court erred by amending the numerical designation of the applicable statute

after trial.

                                   Standard of Review

         {¶7} An appellate court reviews de novo a trial court’s denial of a motion to

dismiss a complaint. See State v. Robertson, 3d Dist. Henry No. 7-14-16, 2015-

Ohio-1758, ¶ 17; State v. Fields, 2d Dist. Greene No. 2016-CA-5, 2017-Ohio-400,

¶ 19. “De novo review is independent, without deference to the lower court’s

decision.” State v. Hudson, 3d Dist. Marion No. 9-12-38, 2013-Ohio-647, ¶ 27.

                                         Analysis

         {¶8} “‘The purpose of an indictment [or complaint] is to give the accused

adequate notice of the crime charged.’” Fields at ¶ 17, quoting State v. Cassel, 2d

                                            -3-
Case No. 5-20-31


Dist. Montgomery No. 26708, 2016-Ohio-3479, ¶ 19. Importantly, “[a] complaint

must contain ‘a written statement of the essential facts constituting the offense

charged,’ and ‘the numerical designation of the applicable statute or ordinance.’”

Id., quoting Crim.R. 3.

       {¶9} In this case, Vertrees argues that the trial court erred by denying her

motion to dismiss the complaint because it contained an incorrect numerical

designation of the applicable statute. Specifically, Vertrees contends that the “[t]he

complaint used to charge her specified that she had violated Ohio Revised Code

§2919.24(A)(2)” but that “even cursory examination of the statute reveals that the

subsections [sic] (A)(2), is a definitional section and does not set forth the element

in any offense.” (Appellant’s Brief at 8). Instead, Vertrees argues that the correct

numerical designation of the applicable statute is R.C. 2919.24(B)(2).

       {¶10} However, Crim.R. 7(D) permits a trial court to “at any time before,

during, or after trial amend the * * * complaint * * * in respect to any defect,

imperfection, or omission in form or substance, or of any variance with the

evidence, provided no change is made in the name or identity of the crime charged.”

“An amendment that changes the name or identity of the charged offense constitutes

reversible error.” State v. Ham, 1st Dist. Hamilton No. C-170043, 2017-Ohio-9189,

¶ 12, citing State v. Kates, 169 Ohio App.3d 766, 2006-Ohio-6779, ¶ 13 (10th Dist.).




                                         -4-
Case No. 5-20-31


        {¶11} “If the amendment does not change the name or identity of the crime

charged, then we apply an abuse-of-discretion standard to review the trial court’s

decision to allow a Crim.R. 7(D) amendment.” Id. at ¶ 13, citing State v. Beach,

148 Ohio App.3d 181, 2002-Ohio-2759, ¶ 23 (1st Dist.). See also State v. Gray, 9th

Dist. Summit No. 27365, 2015-Ohio-1248, ¶ 7. An abuse of discretion suggests that

a decision is unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio

St.2d 151, 157-158 (1980). “In addition to demonstrating that the trial court abused

its discretion, the defendant must also show that the amendment prejudiced his

defense in order to prove that the trial court committed reversible error.” Gray at ¶

7, citing State v. Dudukovich, 9th Dist. Lorain No. 05CA008729, 2006-Ohio-1309,

¶ 16. See also State v. Madding, 2d Dist. Montgomery No. 24412, 2011-Ohio-3865,

¶ 11.

        {¶12} Under Crim.R. 12(C)(2), defenses and objections based on defects in

the complaint “must be raised before trial.” See State v. Rohn, 11th Dist. Lake No.

2020-L-006, 2020-Ohio-6918, ¶ 17. The failure to raise a defense or objection

based on a defect in the complaint “shall constitute waiver of the defenses or

objections.” Crim.R. 12(H). See Rohn at ¶ 17. Because Vertrees did not object to

the alleged defect in the complaint before trial, she waived all but plain error. See

State v. Rohrbaugh, 126 Ohio St.3d 421, 2010-Ohio-3286, ¶ 6 (“Rohrbaugh did not

object to the indictment before trial, so he has waived all but plain error”), citing


                                         -5-
Case No. 5-20-31


Crim.R. 12(C)(2); Rohn at ¶ 17. “To reverse a decision based on plain error, a

reviewing court must determine that a plain (or obvious) error occurred that affected

the outcome of the trial.” Rohrbaugh at ¶ 6      See also Crim.R. 52(B). “A court

recognizes plain error with the utmost caution, under exceptional circumstances,

and only to prevent a miscarriage of justice.” State v. Smith, 3d Dist. Hardin No. 6-

1414, 2015-Ohio-2977, ¶ 63, citing State v. Saleh, 10th Dist. Franklin No. 07AP-

431, 2009-Ohio-1542, ¶ 68.

       {¶13} It was not plain error for the trial court to amend the complaint to

reflect the correct numerical designation of the applicable statute because Vertrees

was not prejudiced by the amendment. See State v. Phillips, 10th Dist. Franklin No.

99AP-641, 2000 WL 350509, *2 (Apr. 6, 2000). Importantly, the amendment did

not change the name or the identity of the crime charged. Indeed, the charging

language utilized in the complaint provided Vertrees adequate notice of what the

State intended to prove at trial—that is, Vertrees was not prejudiced in preparing for

her defense. See State v. Smoot, 6th Dist. Wood No. WD-19-034, 2020-Ohio-838,

¶ 49, citing State v. Brown, 12th Dist. Preble No. CA2003-02-004, 2004-Ohio-424,

¶ 43. Specifically, the charging language utilized in the complaint provides, in its

relevant part, that “Vertrees * * * did act in a way tending to cause a child * * * to

become an unruly child * * * or delinquent child * * * .” (Doc. No. 1). That




                                         -6-
Case No. 5-20-31


language coincides with R.C. 2919.24(B)(2). Accordingly, the trial court did not

err by denying Vertrees’s motion to dismiss the complaint.

       {¶14} Vertrees’s first assignment of error is overruled.

                            Assignment of Error No. II

       In order to sustain a conviction for a parent contributing to the
       delinquency of their child, arising out of the child’s truant
       behavior there must be a finding of some act of the Defendant-
       Appellant which cause [sic] such truant behavior and without
       such a finding the conviction cannot stand as it is both based upon
       the insufficiency of the evidence and the manifest weight of the
       evidence.

       {¶15} In her second assignment of error, Vertrees argues that her

contributing-to-unruliness-or-delinquency conviction is based on insufficient

evidence and is against the manifest weight of the evidence. In particular, Vertrees

contends that her contributing-to-unruliness-or-delinquency conviction is based on

insufficient evidence because the State presented insufficient evidence that she

acted in such a way to cause J.S.’s failure to attend school without an excuse.

Likewise, Vertrees contends that the trier of fact lost its way in concluding that she

acted in such a way as to cause J.S.’s failure to attend school.

                                 Standard of Review

       {¶16} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St.3d 380, 389

(1997). Therefore, we address each legal concept individually.


                                         -7-
Case No. 5-20-31


       {¶17} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

citing State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing Thompkins at 386.

       {¶18} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier


                                          -8-
Case No. 5-20-31


of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v.

Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                        Sufficiency of the Evidence Analysis

       {¶19} Vertrees was convicted of contributing to unruliness or delinquency

under R.C. 2919.24(B)(2), which provides, in its relevant part, that “[n]o person,

including a parent * * * shall * * * [a]ct in a way tending to cause a child * * * to

become an unruly child or a delinquent child.” Under R.C. 2151.022(B), an “unruly

child” includes “[a]ny child who is a[] habitual truant from school.” A “‘[h]abitual

truant’ means any child of compulsory school age who is absent without legitimate

excuse for absence from the public school the child is supposed to attend for thirty

or more consecutive hours, forty-two or more hours in one school month, or

seventy-two or more hours in a school year.” R.C. 2151.011(B)(18).


                                         -9-
Case No. 5-20-31


       {¶20} “The culpable mental state of ‘recklessness’ applies to the offense of

contributing to the unruliness of a minor.” State v. Middleton, 12th Dist. Warren

No. CA2012-08-082, 2013-Ohio-1848, ¶ 9, citing State v. Moody, 104 Ohio St.3d

244, 2004-Ohio-6395, syllabus. See also State v. Lewis, 2d Dist. Clark No. 2017-

CA-19, 2017-Ohio-9311, ¶ 18.

       A person acts recklessly when, with heedless indifference to the
       consequences, the person disregards a substantial and unjustifiable
       risk that the person’s conduct is likely to cause a certain result or is
       likely to be of a certain nature. A person is reckless with respect to
       circumstances when, with heedless indifference to the consequences,
       the person disregards a substantial and unjustifiable risk that such
       circumstances are likely to exist.

R.C. 2901.22(C).

       {¶21} On appeal, Vertrees argues only that there is insufficient evidence that

she acted in such a way as to cause J.S. to become an unruly child. Because it is the

only element that Vertrees challenges on appeal, we will review the sufficiency of

the evidence supporting only as to whether she acted in such a way as to cause J.S.

to become an unruly child.

       {¶22} We conclude that the State presented sufficient evidence that Vertrees

acted in such a way as to cause J.S. to become an unruly child. That is, the State

presented sufficient evidence that Vertrees acted recklessly as to J.S.’s school

attendance. Ben Gerken (“Gerken”), principal of Liberty Benton High School,

testified that a pre-court conference is conducted for students with excessive


                                        -10-
Case No. 5-20-31


attendance issues. (June 16, 2020 Tr. at 30). He testified that a pre-court conference

was conducted regarding J.S.’s school attendance in April 2019. (Id.). Sara Sabol

(“Sabol”), the truancy court coordinator with the Hancock County Juvenile Court

probation division, testified that she discussed with Vertrees her responsibilities for

reporting J.S.’s absence from school during the pre-court conference. (Id. at 93-94).

       {¶23} According to Gerken, if a student’s attendance does not improve

following the pre-court conference, he conducts a school conference. (Id. at 30).

Gerken testified that, because J.S.’s attendance issues continued after the

commencement of the 2019-2020 school year, he conducted a school conference on

December 10, 2019 during which he discussed J.S.’s school attendance with

Vertrees by phone. (Id. at 33). (See also State’s Ex. 3). Likewise, Lori Betsscher

(“Betsscher”), a truancy officer with the Hancock County Educational Service

Center, testified that she sent a letter to Vertrees on November 19, 2019 advising

her that J.S. “had 67 unexcused absence[]” hours from school. (June 16, 2020 Tr.

at 9, 12-13). (See also State’s Ex. 2).

       {¶24} Gerken testified that the school’s attendance policy requires the school

to call a student’s home “by 9:00 a.m. every day any time a student isn’t in school.”

(June 16, 2020 Tr. at 35). He further testified that the “school attendance officer,

[the] secretary, call[ed] everyday [and that he] made a home visit to see why [J.S.]

wasn’t in school.” (Id. at 34). He testified that he conducted a home visit “because


                                          -11-
Case No. 5-20-31


[the school] never got a call back * * * and sometimes the voicemail [was] full and

[the school was unable] to leave a voicemail.” (Id. at 35). However, Vertrees

informed Gerken that J.S. “was at his dad’s house” when he conducted the home

visit. (Id. at 35).

       {¶25} Moreover, Betsscher testified that Vertrees failed to cooperate with the

school by failing to call the school to report J.S.’s absence or to return the school’s

phone calls on “23 days” [sic]—13 days “that the school had called the parent * * *

and the number of no-call days altogether were [sic] 11 days * * * .” (June 16, 2020

Tr. at 18). (See also State’s Ex. 1).

       {¶26} Based on this evidence, a rational trier of fact could have found beyond

a reasonable doubt that Vertrees acted with a heedless indifference to the

consequences—that is, that Vertrees disregarded a substantial and unjustifiable risk

that she was acting in such a way that was causing J.S. to become an unruly child.

Specifically, the State presented evidence that Vertrees was aware of her

responsibilities for reporting J.S.’s absence from school and that she disregarded

those responsibilities which caused J.S. to be habitually truant from school.

Compare State v. Stiles, 5th Dist. Licking No. 18CA0099, 2019-Ohio-3852, ¶ 36

(“We find the record is contrary to appellant’s assertion that she ‘was in significant

contact’ with the school regarding the absences.”); Lewis, 2017-Ohio-9311, at ¶ 21-

22 (concluding that “the trial court reasonably could have found that she acted


                                         -12-
Case No. 5-20-31


recklessly” “[b]ecause she purportedly did nothing but continue to send undelivered

notes” “despite the school’s repeated warnings about absences”). Therefore, we

conclude that Vertrees’s contributing-to-unruliness-or-delinquency conviction is

based on sufficient evidence.

       {¶27} Having concluded that Vertrees’s contributing-to-unruliness-or-

delinquency conviction is based on sufficient evidence, we next address Vertrees’s

arguments that her contributing-to-unruliness-or-delinquency conviction is against

the manifest weight of the evidence. Velez, 2014-Ohio-1788, at ¶ 76.

                         Manifest Weight of the Evidence

       {¶28} Although Vertrees contends that her contributing-to-unruliness-or-

delinquency conviction is against the manifest weight of the evidence, her argument

pertains to the sufficiency of the evidence supporting that conviction. See State v.

Frye, 3d Dist. Allen No. 1-17-30, 2018-Ohio-894, ¶ 44 (“Although Frye asserts that

he is challenging the weight of the evidence supporting his convictions * * *, his

argument pertains only to the sufficiency of the evidence supporting those

convictions.”).   Indeed, the entirety of her argument that her contributing-to-

unruliness-or-delinquency conviction is against the manifest weight of the evidence

is whether “the evidence herein supports the conclusion that [Vertrees] acted in such

a way as to the cause of the child’s nonattendance in school.” (Appellant’s Brief at

11). (See also Appellant’s Brief at 12).       Because Vertrees presented only a


                                        -13-
Case No. 5-20-31


sufficiency-of-the-evidence argument regarding her contributing-to-unruliness-or-

delinquency conviction, we decline to conduct a manifest-weight-of-the-evidence

analysis on her behalf. State v. Yoder, 9th Dist. Wayne No. 15AP0017, 2016-Ohio-

7428, ¶ 23, citing State v. Schmitz, 9th Dist. Lorain Nos. 11CA010043 and

11CA010044, 2012-Ohio-2979, ¶ 36 and App.R. 16(A)(7). See State v. Tabassum,

9th Dist. Summit No. 25568, 2011-Ohio-6790, ¶ 5 (“Although, in the statement of

his first assignment of error, Tabassum raises the issue of manifest weight, his

arguments pertain only to the sufficiency of the evidence, and we limit our

discussion accordingly.”), citing App.R. 12(A)(2) and 16(A)(7).

       {¶29} For these reasons, Vertrees’s second assignment of error is overruled.

       {¶30} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -14-